IN THE SUPREME COURT OF THE STATE OF DELAWARE

PATRICIA ORBITZ,1                         §
                                          §       No. 130, 2016
       Respondent Below,                  §
       Appellant,                         §       Court Below—Family Court of
                                          §       State of Delaware in and for
       v.                                 §       New Castle County
                                          §
PETER S. ABBOTT,                          §       File No. CN13-06155
                                          §       Pet. No. 14-03438
       Petitioner Below,                  §
       Appellee.                          §

                            Submitted: August 19, 2016
                            Decided:   October 24, 2016

Before HOLLAND, VALIHURA and VAUGHN, Justices.

                                        ORDER

       This 24th day of October 2016, upon consideration of the parties’ briefs and

the Family Court record, it appears to the Court that:

       (1)    The appellant, Patricia Orbitz (“Wife”), filed this appeal from the

Family Court’s order of February 17, 2016, deciding matters ancillary to her

divorce from the appellee, Peter S. Abbott (“Husband”). The Family Court divided

the parties’ marital property—awarding 65% of the net assets to Wife and 35% to

Husband—and denied Wife’s request for alimony. Wife is proceeding pro se on

appeal. Husband is represented by counsel.


1
 By Order dated March 17, 2016, the Court sua sponte assigned pseudonyms to the parties. Del.
Supr. Ct. R. 7(d).
         (2)     The parties divorced in May 2014, ending a marriage of ten years and

five months. It was Wife’s second marriage and Husband’s first. The parties had

no children together, but each party had children from a prior marriage or

relationship.

         (3)     The Family Court retained jurisdiction to divide the marital estate and

rule on Wife’s request for alimony. Both parties had counsel at the evidentiary

hearing held on October 27, 2015. Following the hearing, Wife’s counsel was

granted leave to withdraw.

         (4)     The parties’ marital assets consisted chiefly of two rental properties—

101 Cole Boulevard in Middletown, Delaware, and 3 Vane Court in New Castle,

Delaware—as well as a residential property, 13 Dublin Drive in Newark,

Delaware. Wife owned Dublin Drive prior to the parties’ marriage. The parties

stipulated that Husband had an interest in the increase in value of Dublin Drive

during the marriage.

         (5)     The Family Court has broad discretion when dividing a marital estate2

and when determining whether to award alimony. 3 Under 13 Del. C. § 1513, the

Family Court is required to “equitably divide, distribute and assign the marital




2
    Olsen v. Olsen, 971 A.2d 170, 178 (Del. 2009).
3
    Walters S.J. v. M. Lorraine J., 457 A.2d 319, 327 (Del. 1983).

                                                  2
property.”4 When determining whether one spouse is dependent on the other and is

entitled to alimony, the Family Court is required to consider the relevant statutory

factors in 13 Del. C. § 1512(c).5

          (6)    In an appeal from an order dividing a marital estate and ruling on

alimony, this Court reviews the facts and the law as well as the inferences and

deductions made by the Family Court.6 We review conclusions of law de novo, but

if the Family Court has correctly applied the law our standard of review is abuse of

discretion.7 We will not disturb the Family Court’s findings of fact unless they are

clearly wrong and justice requires that they be overturned.8

          (7)    During the ancillary hearing, Husband opposed Wife’s request that the

Family Court include a Chase Bank loan and utility bills from Dublin Drive as

marital debt to be divided between the parties. In the February 17, 2016 decision

on appeal, the Family Court excluded the Chase Bank loan and the utility bills

from the property division after finding that Wife had not substantiated that the

loan was marital debt and had not demonstrated that Husband had not made

payments on the utility bills.


4
  13 Del. C. § 1513(a); see Forrester v. Forrester, 953 A.2d 175, 185-88 (Del. 2008) (applying
statute).
5
    13 Del. C. § 1512(c); see Wright v. Wright, 49 A.3d 1147, 1150-53 (applying statute).
6
    Forrester v. Forrester, 953 A.2d 175, 179 (Del. 2008).
7
    Id.
8
    Id.

                                                  3
          (8)    In her first issue on appeal, Wife contends that the Family Court failed

to consider her request that the Chase Bank loan be considered as marital debt and

that she receive credit for payments she made on the loan and for the utility bills

that she paid for Dublin Drive. Wife’s claim is belied by the record, which reflects

that the Family Court carefully considered both requests.

          (9)    In her second issue on appeal, Wife challenges the allocation of

Dublin Drive and Cole Boulevard, arguing that the Family Court failed to consider

that, according to Wife, her adult children have ownership interests in those

properties. The record reflects that Wife testified that her children have ownership

interests in Dublin Drive and Cole Boulevard. Wife has not demonstrated that the

Family Court did not consider that testimony when allocating the net values of the

properties.

          (10) In her third issue on appeal, Wife contends that the Family Court

failed to include a $36,000 equity line of credit when determining the net marital

value of Dublin Drive. Wife is incorrect. The $36,000 equity line of credit was

included in the calculation.9

          (11) In her fourth issue on appeal, Wife contends that the court relied on an

incorrect mortgage balance when calculating the net value of Vane Court. The




9
    See Exhibit A to the decision on appeal.

                                               4
claim is without merit. When determining the net value of Vane Court, the court

used the mortgage balance provided by the parties.

          (12) In her fifth issue on appeal, Wife contends that the Family Court

failed to consider that she worked to put Husband through school and that, as a

result, Husband has a higher earning capacity.        Wife’s contention appears to

challenge the denial of her request for alimony.

          (13) Wife is correct that, when determining a request for alimony, the

Family Court is required to consider “any financial or other contribution made by

either party to the education, training, vocational skills, career or earning capacity

of the other party and the earning capacity of either party.”10 In this case, Wife

testified that she supported Husband when he went to school full-time to earn a

Master’s Degree and a PhD. Wife has not demonstrated that the Family Court did

not consider her testimony when ruling on her request for alimony.

          (14) After carefully considering the parties’ briefs and the record,

including the transcript of the ancillary hearing, we are satisfied that the Family

Court acted within its discretion when dividing the parties’ marital estate and

denying Wife’s request for alimony. As required, the Family Court carefully

considered the evidence and all of the relevant statutory factors when making its




10
     11 Del. C. § 1512(c).

                                          5
decision.11 Wife has not identified, and the record does not reflect, any factual

findings or inferences that are clearly wrong or any errors of law.

          NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                              Justice




11
     Eberly v. Eberly, 489 A.2d 433, 443 (Del. 1985).

                                                 6